Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 5

Dated as of January 30, 2014

to

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 22, 2011

THIS AMENDMENT NO. 5 (“Amendment”) is made as of January 30, 2014 by and among
(i) YRC Worldwide Inc. (the “Borrower”), (ii) the financial institutions listed
on the signature pages hereof and (iii) JPMorgan Chase Bank, National
Association, as Administrative Agent (the “Administrative Agent”), under that
certain Amended and Restated Credit Agreement dated as of July 22, 2011 by and
among the Borrower, the Lenders and the Administrative Agent (as amended,
amended and restated, restated, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement.

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to an amendment to the Credit Agreement; and

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have agreed to such amendment on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent have agreed to enter into this
Amendment.

1. Amendments to Credit Agreement. Effective as of the date of satisfaction or
waiver of the conditions precedent set forth in Section 3 below, the Credit
Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to insert the
following new definitions therein in the appropriate alphabetical order as
follows:

“December 2013 Exchange Agreements” shall mean each of the exchange agreements
dated as of December 22, 2013, as amended, restated, modified, waived,
supplemented or consented to, by and among the Borrower and certain of the
holders of the Series B Senior Secured Notes due 2015 that are party thereto;
provided that any such amendments, waivers, supplements or consents after
January 28, 2014 shall not be materially adverse to the interests of the Lenders
in their capacities as such.

“December 2013 Registration Rights Agreement” shall mean the Registration Rights
Agreement dated as of December 22, 2013, as amended, restated modified, waived,
supplemented or consented to, by and among the Borrower



--------------------------------------------------------------------------------

and each of the purchasers signatory thereto; provided that any such amendments,
waivers, supplements or consents after January 28, 2014 shall not be materially
adverse to the interests of the Lenders in their capacities as such.

“December 2013 Stock Purchase Agreements” shall mean each of stock purchase
agreements dated as of December 22, 2013, as amended, restated, modified,
waived, supplemented or consented to, by and among the Borrower and each of the
purchasers party thereto; provided that any such amendments, waivers,
supplements or consents after January 28, 2014 shall not be materially adverse
to the interests of the Lenders in their capacities as such.

(b) Clause (c)(v) of the definition of “Prepayment Event” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows: “(v)
common stock or other Equity Interests, solely to the extent that the Net Cash
Proceeds of which are used to repay Indebtedness under the 6% Convertible Senior
Notes or common stock or other Equity Interests issued pursuant to the December
2013 Stock Purchase Agreements.”

(c) Section 6.10 of the Credit Agreement is hereby amended by replacing the
“and” at the end of clause (e) with “,”, adding at the end of clause (f) prior
to the “.” the following: “and (g) any cash settlement of fractional shares in
connection with the transactions under, or as contemplated by, the December 2013
Exchange Agreements”.

(d) Section 6.16 of the Credit Agreement is hereby amended by deleting the “or”
at the end of clause (e) thereof, replacing the “.” at the end of clause
(f) with “;”, and adding new clauses (g), (h) and (i) as follows:

“(g) payments, redemptions, defeasances or discharges of Indebtedness under the
10% Restructuring Convertible Senior Notes and the 10% New Convertible Senior
Notes in connection with the transactions under, or as contemplated by, the
December 2013 Exchange Agreements;

(h) payments, redemptions, defeasances or discharges of Indebtedness under the
10% Restructuring Convertible Senior Notes and 10% New Convertible Senior Notes
upon and after closing of the transactions under the December 2013 Stock
Purchase Agreements; provided, however, in no event shall the Company pay,
redeem, defease or discharge any of the Series B Notes (as defined in the Stock
Purchase Agreements) after consummation of the transactions under or as
contemplated by the December 2013 Stock Purchase Agreements other than (i) with
the cash proceeds of an issuance of Equity Interests, (ii) in exchange for
Equity Interests or (iii) to the extent the Series B Notes are converted into
Equity Interests; and

(i) payments or redemptions in respect of audit adjustments related to deferred
amounts that constitute Indebtedness in an amount not to exceed $5,000,000 in
the aggregate.”

(e) Article VII(t) of the Credit Agreement is hereby amended by adding thereto,
immediately after the word “restructured”, the following: “defeased, an amount
sufficient to repay in full has been deposited with the trustee thereunder”.

(f) Article VII(t) of the Credit Agreement is hereby further amended by changing
the reference to “February 1, 2014” contained therein to “February 13, 2014”.

 

2



--------------------------------------------------------------------------------

(g) Article VII(u) of the Credit Agreement is hereby amended by changing each
reference to “January 31, 2014” to “February 13, 2014” and the reference to
“February 1, 2014” to “February 14, 2014”.

2. Waiver and Consent. Notwithstanding anything in the Credit Agreement or any
other Loan Document to the contrary, the Required Lenders hereby consent to the
transactions under or contemplated by the December 2013 Exchange Agreements, the
December 2013 Registration Rights Agreement and the December 2013 Stock Purchase
Agreements, including any discharge, defeasance, redemption, prepayment or
conversion of the 10% Restructuring Convertible Senior Notes and 10% New
Convertible Senior Notes, and the execution, delivery and performance of the
transactions under or contemplated by the December 2013 Exchange Agreements, the
Registration Rights Agreement and the December 2013 Stock Purchase Agreements
shall not constitute an Event of Default under the Credit Agreement, including
any discharge, defeasance, redemption, prepayment or conversion of the 10%
Restructuring Convertible Senior Notes and 10% New Convertible Senior Notes. In
addition, the Required Lenders hereby waive the requirement to make a mandatory
prepayment with the Net Cash Proceeds received from the Equity Interests issued
pursuant to the December 2013 Stock Purchase Agreements. For the avoidance of
doubt, the waiver and consent contemplated by this Section 2 is solely with
respect to the matters set forth in this Section 2 and shall not be deemed an
amendment to any noncompliance with, or a waiver of, any other covenant or
condition in the Credit Agreement or any other Loan Document or any Default or
Event of Default, except as expressly provided in this Section 2.

3. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction (or waiver) of the following conditions precedent: (a) the
Administrative Agent shall have received (i) counterparts of this Amendment duly
executed by the Borrower, the Required Lenders and the Administrative Agent, and
(ii) the Consent and Reaffirmation attached hereto duly executed by the
Subsidiary Guarantors; (b) the Borrower shall have paid all fees and expenses of
the Administrative Agent, Credit Suisse Securities (USA) LLC, in its capacity as
sole lead arranger for the Amendment (the “Arranger”), and their respective
Affiliates (including, without limitation, all previously invoiced, reasonable,
out-of-pocket expenses of the Administrative Agent and the Arranger (including,
to the extent invoiced, reasonable attorneys’ fees and expenses), in each case
to the extent reimbursable under the terms of, in the case of the Administrative
Agent, the Credit Agreement, and in the case of the Arranger, that certain
engagement letter dated as of October 24, 2013 between the Borrower and the
Arranger) in connection with this Amendment and the other Loan Documents; and
(c) the Administrative Agent shall have received for the account of each Lender
which delivers its executed signature page hereto by 5:00 p.m. (New York City
time) on January 30, 2014 (or such later time as the Administrative Agent and
the Borrower shall agree), an amendment fee equal to 0.10% of such Lender’s
unused US Tranche Revolving Commitment, US Tranche LC Exposure and the amount of
such Lender’s outstanding Term Loans.

4. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows as of the effective date of this Amendment:

(a) This Amendment and the Credit Agreement (as amended hereby), as applicable,
constitute legal, valid and binding obligations of the Borrower and are
enforceable against the Borrower in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b) As of the date hereof after giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrower

 

3



--------------------------------------------------------------------------------

set forth in the Credit Agreement, as amended hereby, are true and correct in
all material respects on and as of the date hereof, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
in all material respects on and as of such earlier date.

5. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby. This Amendment constitutes a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.

(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

6. Release. In further consideration of the execution by the Administrative
Agent and the Lenders of this Amendment and the services of the Arranger in
connection therewith, to the extent permitted by applicable law, the Borrower,
on behalf of itself and each of its Subsidiaries, and all of the successors and
assigns of each of the foregoing (collectively, the “Releasors”), hereby
completely, voluntarily, knowingly, and unconditionally releases and forever
discharges the Collateral Agent, the Administrative Agent, each of the Lenders,
the Arranger and, in the case of each of the foregoing, each of its members,
each of their advisors, professionals and employees, each affiliate of the
foregoing and all of their respective permitted successors and assigns
(collectively, the “Releasees”), from any and all claims, actions, suits, and
other liabilities, including, without limitation, any so-called “lender
liability” claims or defenses (collectively, “Claims”), whether arising in law
or in equity, which any of the Releasors ever had, now has or hereinafter can,
shall or may have against any of the Releasees for, upon or by reason of any
matter, cause or thing whatsoever from time to time occurred on or prior to the
date hereof, in any way concerning, relating to, or arising from (i) any of the
Transactions, (ii) the Secured Obligations, (iii) the Collateral, (iv) the
Credit Agreement or any of the other Loan Documents, (v) the financial
condition, business operations, business plans, prospects or creditworthiness of
the Borrower or the other Loan Parties, and (vi) the negotiation, documentation
and execution of this Amendment and any documents relating hereto except for
Claims determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Releasee (or any of its Related Parties). The
Releasors hereby acknowledge that they have been advised by legal counsel of the
meaning and consequences of this release.

7. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

4



--------------------------------------------------------------------------------

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

YRC WORLDWIDE INC., as the Borrower By:  

 

Name:   Title:  

 

Signature Page to Amendment No. 5

YRC Worldwide Inc.

Amended and Restated Credit Agreement dated as of July 22, 2011



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a
Lender By:     Name:   Title:  

 

Signature Page to Amendment No. 5

YRC Worldwide Inc.

Amended and Restated Credit Agreement dated as of July 22, 2011



--------------------------------------------------------------------------------

[LENDER – PLEASE INSERT FULL LEGAL NAME IN CAPS AND DELETE BRACKETS PRIOR TO
EXECUTION], as a Lender By:     Name:   Title:  

 

Signature Page to Amendment No. 5

YRC Worldwide Inc.

Amended and Restated Credit Agreement dated as of July 22, 2011



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 5 to the Amended and Restated Credit Agreement dated as of
July 22, 2011 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among YRC Worldwide
Inc. (the “Borrower”), the financial institutions from time to time party
thereto (the “Lenders”) and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”), which Amendment No. 5 is
dated as of January 30, 2014 (the “Amendment”). Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment and reaffirms the terms and conditions of the
Subsidiary Guarantee Agreement, the Security Agreement and any other Loan
Document executed by it and acknowledges and agrees that such Subsidiary
Guarantee Agreement, the Security Agreement and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed. All references to the Credit Agreement contained in the above
referenced documents shall be a reference to the Credit Agreement as so modified
by the Amendment and as the same may from time to time hereafter be amended,
modified or restated.

Dated: January 30, 2014

[Signature Pages Follows]



--------------------------------------------------------------------------------

EXPRESS LANE SERVICE, INC. By:     Name:   Title:   NEW PENN MOTOR EXPRESS, INC.
By:  

 

Name:   Title:   ROADWAY EXPRESS INTERNATIONAL, INC. By:  

 

Name:   Title:   ROADWAY LLC By:  

 

Name:   Title:   ROADWAY NEXT DAY CORPORATION By:  

 

Name:   Title:   ROADWAY REVERSE LOGISTICS, INC. By:  

 

Name:   Title:  

 

Signature Page to Consent and Reaffirmation to Amendment No. 5

YRC Worldwide Inc.

Amended and Restated Credit Agreement dated as of July 22, 2011



--------------------------------------------------------------------------------

USF BESTWAY INC. By:     Name:   Title:   USF DUGAN INC. By:  

 

Name:   Title:   USF GLEN MOORE INC. By:  

 

Name:   Title:   USF HOLLAND INC. By:  

 

Name:   Title:   USF REDSTAR LLC By:  

 

Name:   Title:   USF REDDAWAY INC. By:  

 

Name:   Title:  

 

 

Signature Page to Consent and Reaffirmation to Amendment No. 5

YRC Worldwide Inc.

Amended and Restated Credit Agreement dated as of July 22, 2011



--------------------------------------------------------------------------------

YRC ASSOCIATION SOLUTIONS, INC. By:     Name:   Title:   YRC INC. By:  

 

Name:   Title:   YRC INTERNATIONAL INVESTMENTS, INC. By:  

 

Name:   Title:   YRC LOGISTICS SERVICES, INC. By:  

 

Name:   Title:   YRC MORTGAGES, LLC By:  

 

Name:   Title:   YRC ENTERPRISE SERVICES, INC. By:  

 

Name:   Title:   YRC REGIONAL TRANSPORTATION, INC. By:  

 

Name:   Title:  

 

Signature Page to Consent and Reaffirmation to Amendment No. 5

YRC Worldwide Inc.

Amended and Restated Credit Agreement dated as of July 22, 2011